34 So. 3d 233 (2010)
Gloria BESHARA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3091.
District Court of Appeal of Florida, Fourth District.
May 12, 2010.
Carla Lowry of Lowry at Law, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber and *234 James Carney, Assistant Attorneys General, West Palm Beach, for appellee.
PER CURIAM.
In light of the State's concession of error, we remand with directions for the trial court to strike the prohibition against early termination from Gloria Beshara's order of probation. See Arriaga v. State, 666 So. 2d 949 (Fla. 4th DCA 1996).
Remanded.
STEVENSON, CIKLIN and GERBER, JJ., concur.